DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a pictogram of the threat level” (claims 1 and 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “generating a pictogram of the threat level of the first and second sounds” is not described in the originally filed specification.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shastry et al. (US 20170374455) in view of Collins (US 8,841,535). 

As to claim 1, Shastry discloses a method, comprising: 
receiving respective first and second sounds in succession (Fig. 4(301): capturing one or more acoustic signals, [0034], [0036]: sound waves arriving at different microphones are delayed); 
determining whether the first and second sounds are related to each other (Fig. 4(302): comparing one or more acoustic signals from two microphones, [0034]); 
evaluating a threat level of the first and second sounds based on a determination of whether the first and second sounds are related to each other (Fig. 4(303): quantitatively determining the origin of the one or more acoustic signals relative to the device orientation, [0034]); and 
generating a visual alert of the first and second sounds ([0041]: visual display system to alert user to the direction of the sound source). 
Shastry does not specifically teach generating a pictogram. 
Collins teaches generating a pictogram (Fig. 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shastry’s audio system by incorporating Collins’s idea of generating a pictogram in order to provide user improved visual indication related to sound event. 
As to claim 2, Shastry (as modified by Collins) teach the method of claim 1, wherein determining whether the first and second sounds are related to each other comprises analyzing a factor selected from the group consisting of direction of the first and second sounds, time between the first and second sounds, audio characteristics of the first and second sounds, and relative location of the first and second sounds (Shastry: [0033] – [0036]). 
As to claim 3, Shastry (as modified by Collins) teach the method of claim 1, wherein determining whether the first and second sounds are related to each other (Fig. 4(302): comparing one or more acoustic signals from two microphones, [0034]).  
Shastry (as modified by Collins) do not teach determining that the first sound corresponds to a cause; and determining that the second sound corresponds to an effect of the cause. 
However, it is an obvious choice of design determining that the first sound corresponds to a cause; and determining that the second sound corresponds to an effect of the cause. 
As to claim 4, Shastry (as modified by Collins) teach the method of claim 3, it is an obvious choice of design wherein the first sound is a sound of a bullet being fired, and the second sound is a sound of a bullet impacting a target. 
As to claim 5, Shastry (as modified by Collins) teach the method of claim 3, it is an obvious choice of design wherein the first sound is a sound of a bullet being fired, and the second sound is a sound of a bullet missing a target. 
As to claim 6, Shastry (as modified by Collins) teach the method of claim 3, it is an obvious choice of design wherein the first sound is a sound of a car starting, and the second sound is a sound of a car moving. 
As to claim 7, Shastry (as modified by Collins) teach the method of claim 3, it is an obvious choice of design wherein the first sound is a sound of a bullet being fired, and the second sound is a sound of a bullet hitting the ground. 
As to claim 8, Shastry (as modified by Collins) teach the method of claim 7, it is an obvious choice of design wherein evaluating a threat level of the first and second sounds comprises determining a distance of the sound of the bullet hitting the ground from the user. 
As to claim 9, Shastry (as modified by Collins) teach the method of claim 1, wherein the first sound is a sound of a first bullet being fired, wherein the second sound is a sound of a second bullet being fired wherein evaluating a threat level of the first and second sounds comprises determining that first and second sounds are sounds of respective first and second bullets being fired. 
As to claim 10, Shastry (as modified by Collins) teach the method of claim 1, further comprising determining a size of the pictogram based on the threat level of the first and second sounds (Collins: col. 9, lines 12-16: proximity of a sound may be indicated by other means, such as, for example, varying the size of the icon/compass). 
As to claim 11, Shastry discloses a display system, comprising: 
a display device ([0041]: visual display system); 
at least one processor (Fig. 2(106)) operatively coupled to the display device ([0033]); and 
memory (Fig. 2(108)) communicatively coupled to the at least one processor, the memory storing thereupon a set of instructions which, when executed by the at least one processor, cause the at least one processor to perform a set of acts ([0023]), the set of acts comprising: 
receiving respective first and second sounds in succession (Fig. 4(301): capturing one or more acoustic signals, [0034], [0036]: sound waves arriving at different microphones are delayed); 
determining whether the first and second sounds are related to each other (Fig. 4(302): comparing one or more acoustic signals from two microphones, [0034]); 
evaluating a threat level of the first and second sounds based on a determination of whether the first and second sounds are related to each other (Fig. 4(303): quantitatively determining the origin of the one or more acoustic signals relative to the device orientation, [0034]); and 
generating a visual alert of the first and second sounds ([0041]: visual display system to alert user to the direction of the sound source). 
Shastry does not teach explicitly generating a pictogram. 
Collins teaches generating a pictogram (Fig. 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shastry’s audio system by incorporating Collins’s idea of generating a pictogram in order to provide user improved visual indication related to sound event.

As to claims 12-20, it is the apparatus that performs the operation of claims 2-10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628